Per Curiam,
Masok, Chief Justice.
A motion is made in this case to reject the bill of exceptions, on the ground that it is not taken and signed in the manner prescribed by law. The objection appears to be well taken. It is signed not by the judge but by three persons who were present at the trial, who merely state that they understood the court to charge as therein set forth. The trial moreover took place on the twenty-eighth day of June, and the transactions in relation to the signing and filing the bill of exceptions appear to have taken place on the second day of July. Where a bill of exceptions is thus signed by by-standers, the statute should be strictly complied with. It should be drawn up and signed at the time of the trial. A party will not in such cases be permitted to wait four days and then procure three persons to *372state what they understood the court to charge, in opposition to the recollection of the judge who tried the cause. The motion to reject will therefore be sustained.